Mr. Justice Roe delivered the opinion of the court: In this case damages in the amount' of Fifteen Thousand Dollars ($15,000.00) are claimed by William Norkus, Administrator of the estate of his son, Edward J. Norkus, deceased, age eighteen. . The evidence and briefs having been consolidated in this case with Cases No. 1801 and No. 1802, and the facts and arguments being the same as in the above cases, the finding of this court will be the same. Please refer to the opinion and findings in the cases of Peter C. Pachesa, Administrator of the estates of Eugene Pachesa and Peter E. Pachesa, deceased. It is therefore also recommended by this court that this claim ,be allowed and an award is made of $3,500.00 in full settlement of all claims arising from this accident, and recommend that the same be paid.